DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 06/01/2022 regarding claims 1-11 is fully considered. Of the above claims, claims 1, 3, 9 and 11 have been amended.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-8 is the inclusion of the limitations of an inkjet printing apparatus that include a heating unit configured to heat a print target, wherein the ink is a clear ink comprising a resin and water, a dry film of the clear ink has a glass transition temperature of 50°C or more, the inkjet printing apparatus has a first printing mode and a second printing mode, and the heating unit is configured to heat the print target so that an expression: Tmatte > Tgloss is satisfied, where the Tmatte is a temperature (°C) of the print target in a printing region printed in the first printing mode when the clear ink is deposited on the print target, and the Tgloss is a temperature (°C) of the print target in a printing region printed in the second printing mode when the clear ink is deposited on the print target.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 9-10 is the inclusion of method steps of an inkjet printing method that include ejecting an ink on a print target to form a print layer; and heating the print target printed, wherein the ink is a clear ink comprising a resin and water, a dry film of the clear ink has a glass transition temperature of 50°C or more, the inkjet printing method has a first printing mode and a second printing mode, and in the heating, the print target printed is heated so that an expression: Tmatte > Tgloss is satisfied, where the Tmatte is a temperature (°C) of the print target in a printing region printed in the first printing mode obtained when the clear ink is deposited on the print target, and the Tgloss is a temperature (°C) of the print target in a printing region printed in the second printing mode obtained when the clear ink is deposited on the print target. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claim 11 is the inclusion of method steps of a method for controlling glossiness of a print image that include ejecting an ink on a print target to form a print layer; and heating the print target printed, wherein the ink is a clear ink comprising a resin and water, a dry film of the clear ink has a glass transition temperature of 50°C or more, the method for controlling the glossiness of the print image has a first printing mode and a second printing mode, when printing is performed in the first printing mode, control of increasing a heating temperature is performed, and when printing is performed in the second printing mode, control of decreasing the heating temperature is performed. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




18 July 2022
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853